Citation Nr: 1120773	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  06-39 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1965 to March 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2008 the Board issued a decision on the claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2009 the parties to the appeal filed a Joint Motion for Remand.  The Court granted the motion, vacated the Board's decision, and remanded the matter for further proceedings.  The Board remanded the claim in August 2009 and a supplemental statement of the case was issued in December 2009.  Subsequently the Board issued a decision in March 2010 and the Veteran again appealed the decision to the Court.  The parties again agreed to a Joint Motion for Remand and the claim was again remanded to the Board in November 2010.

The Veteran submitted additional evidence in April 2011.  However, the Veteran and his representative waived RO review of this evidence and therefore, Board adjudication of the current appeal may go forward without remanding the appeal for a supplemental statement of the case.  See 38 C.F.R. § 20.1304(c)(2010).

The Board notes that during the course of the appeal the issue of coronary artery disease has been raised.  See e.g., November 2008 VA treatment record and February 2011 private treatment record.  The Board notes that there was a recent regulatory change with regard to presumptive diseases for certain Vietnam veterans, to include ischemic heart disease.  75 Fed. Reg. 53202-01 (August 31, 2010).  However, the issue of coronary artery disease has never been adjudicated by the RO, and therefore, is REFERRED to the RO for proper adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Unfortunately, a remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

For increased rating claims, such as the PTSD claim here, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was last afforded a VA examination for his PTSD in November 2008, almost three years ago.  A February 2011 private psychiatric evaluation indicates that the Veteran's PTSD symptoms may have increased in severity since the last VA examination.  As there is evidence suggesting a worsening in his disability, a new VA examination must be scheduled.  See Green, supra.

The Board also observes that additional notice to the Veteran is needed.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was not given notice of what evidence was required to substantiate his claim for an increased rating for PTSD.  As such, on remand, he should be provided with proper notice.

The Board further notes that the most recent VA treatment records in the claims file are from January 2009.  On remand, the RO should make efforts to obtain all outstanding treatment records at any VA treatment facility from January 2009 through the present.



Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's outstanding VA treatment records for the period from January 2009 through the present.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.	Send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes information on how to substantiate the claim of entitlement to an increased rating for PTSD. 

3.	Schedule the Veteran for a VA psychiatric examination to determine the current degree of severity of his PTSD.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was completed.  The examiner should identify the nature, frequency, and severity of all current manifestations of PTSD.  The examination report should include a full psychiatric diagnostic assessment including a Global Assessment of Functioning (GAF) score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score.  

The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

4.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the PTSD claim, taking into account all evidence obtained since the December 2009 supplemental statement of the case.  If the benefit sought on appeal is not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

